Case 1:18-cv-07345-JSR Document 26-3 Filed 01/25/19 Page 1 of 3




                         Exhibit 3
                                    Case 1:18-cv-07345-JSR Document 26-3 Filed 01/25/19 Page 2 of 3




                                                                                                                                                                                        Page 4 of 37




                                                                                           SALES AND ROYALTY STATEMENT




                                          NBC Univer   GC Images   505053682   88818614   505053682-C                    NEW JERSEY   100.00%   Getty   8.50    50.00%   4.25
11214068-   03-Oct-16   Premium A
                                          sal Digita                                      elebrity Si
971601725               ccess Tim
                                          l CNBC                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Januar
                                                                                          y 14,
                                          Hearst Dig   GC Images   505053682   88818614   505053682-C                    NEW YORK     100.00%   Getty   5.00    50.00%   2.50
11233962-   11-Oct-16   Premium A
                                          ital Studi                                      elebrity Si
975584229               ccess Tim
                                          os                                              ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Januar
                                                                                          y 14,
                                          AOL - Phot   GC Images   512500650   89471166   512500650-C                    NEW YORK     100.00%   Getty   4.72    50.00%   2.36
11239047-   03-Oct-16   Premium A
                                          o                                               elebrity Si
971873492               ccess Tim
                                                                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Februa
                                                                                          ry 26
                                          CONDE NAST GC Images     512500650   89471166   512500650-C                    NEW YORK     100.00%   Getty   11.46   50.00%   5.73
11194447-   07-Oct-16   Premium A
                                          DIGITAL PA                                      elebrity Si
974074536               ccess Tim
                                                                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Februa
                                                                                          ry 26
                                          NBC Univer   GC Images   497192444   88138648   497192444-C                    NEW JERSEY   100.00%   Getty   8.50    50.00%   4.25
11214068-   03-Oct-16   Premium A
                                          sal Digita                                      elebrity Si
971601750               ccess Tim
                                          l CNBC                                          ghtings In
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Novemb
                                                                                          er 14
                                          RealClearL   GC Images   508051048   89062257   508051048-C                    NEW YORK     100.00%   Getty   36.00   50.00%   18.00
11173543-   04-Oct-16   Premium A
                                          ife                                             elebrity Si
972342241               ccess Tim
                                                                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Februa
                                                                                          ry 2,
                                          Viacom Med   GC Images   610808428   92600474   610808428-N                    NEW YORK     100.00%   Getty   12.33   50.00%   6.17
11065409-   04-Oct-16   Premium A
                                          ia Network                                      EW YORK, NY
972398102               ccess Tim
                                          sB                                              - SEPTEMBER
                        e Limited
                                                                                          27: Woody A
                                                                                          llen filmin
                                                                                          gW
                                          Refinery29   GC Images   584550314   91695917   584550314-C                    NEW YORK     100.00%   Getty   15.00   50.00%   7.50
11172362-   04-Oct-16   Premium A
                                                                                          elebrity Si
972589219               ccess Tim
                                                                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - July 2
                                                                                          9, 20
                                          Viacom Med   GC Images   488941210   87138650   488941210-N                    NEW YORK     100.00%   Getty   12.33   50.00%   6.17
11065409-   04-Oct-16   Premium A
                                          ia Network                                      EW YORK, NY
972398124               ccess Tim
                                          sB                                              - SEPTEMBER
                        e Limited
                                                                                          18:Ilana Gl
                                                                                          azer, Abbi
                                                                                          Jac
                                          Yahoo Ente   GC Images   612332394   92721061   612332394-N                    CALIFORNIA   100.00%   Getty   4.00    50.00%   2.00
11065585-   04-Oct-16   Premium A
                                          rtainment                                       EW YORK, NY
972140380               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          3:Ansel Elg
                                                                                          ort and Suk
                                                                                          i Wa
                                          Microsoft    GC Images   612332406   92721081   612332406-N                    WASHINGTON 100.00%     Getty   9.37    50.00%   4.69
11239077-   04-Oct-16   Premium A
                                          Multimedia                                      EW YORK, NY
972212197               ccess Tim
                                          Publishin                                       - OCTOBER 0
                        e Limited
                                                                                          3:Ansel Elg
                                                                                          ort and Suk
                                                                                          i Wa
                                          Evolve Med   GC Images   612917244   92802152   612917244-C                    CALIFORNIA   100.00%   Getty   4.88    50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         elebrity Si
973457099               ccess Tim
                                                                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Octobe
                                                                                          r 5,
                                          Evolve Med   GC Images   612917248   92801412   612917248-N                    CALIFORNIA   100.00%   Getty   4.88    50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456980               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt

                  <<CONFIDENTIAL - Subject to Protective Order_>>                                                                                                           SANDS_704
                                    Case 1:18-cv-07345-JSR Document 26-3 Filed 01/25/19 Page 3 of 3




                                                                                                                                                                                       Page 5 of 37




                                                                                           SALES AND ROYALTY STATEMENT




                                                                                          hal filming
                                                                                          Mar
                                          Evolve Med   GC Images   612917252   92802217   612917252-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456855               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal filming
                                                                                          Mar
                                          Evolve Med   GC Images   612917272   92801385   612917272-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456755               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal, Debora
                                                                                          hAnn
                                          Evolve Med   GC Images   612917284   92801386   612917284-C                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         elebrity Si
973456639               ccess Tim
                                                                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Octobe
                                                                                          r 5,
                                          Evolve Med   GC Images   612917288   92801415   612917288-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456936               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal filming
                                                                                          Mar
                                          Evolve Med   GC Images   612917310   92801369   612917310-C                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         elebrity Si
973456543               ccess Tim
                                                                                          ghtings in
                        e Limited
                                                                                          New York Ci
                                                                                          ty - Octobe
                                                                                          r 5,
                                          Evolve Med   GC Images   612917320   92802094   612917320-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456436               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal, Debora
                                                                                          hAnn
                                          Evolve Med   GC Images   612917326   92802215   612917326-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456394               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal filming
                                                                                          Mar
                                          Evolve Med   GC Images   612917342   92802119   612917342-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456340               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal, Debora
                                                                                          hAnn
                                          Evolve Med   GC Images   612917344   92802173   612917344-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456255               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal filming
                                                                                          Mar
                                          Evolve Med   GC Images   612917358   92802154   612917358-N                    CALIFORNIA   100.00%   Getty   4.88   50.00%   2.44
11232984-   06-Oct-16   Premium A
                                          ia, LLC                                         EW YORK, NY
973456183               ccess Tim
                                                                                          - OCTOBER 0
                        e Limited
                                                                                          5:Jon Bernt
                                                                                          hal, Debora
                                                                                          hAnn
                                          CBS Intera   GC Images   610600446   92582229   610600446-N                    NEW YORK     100.00%   Getty   8.00   50.00%   4.00
11194448-   06-Oct-16   Premium A
                                          ctive, Inc                                      EW YORK, NY
973679246               ccess Tim
                                          .                                               - SEPTEMBER
                        e Limited
                                                                                          26:Naomi Wa
                                                                                          tts films G
                                                                                          yps
                                          POPSUGAR I   GC Images   598021154   92071249   598021154-N                    CALIFORNIA   100.00%   Getty   2.43   50.00%   1.22
11173585-   07-Oct-16   Premium A
                                          NC.                                             EW YORK, NY
973993929               ccess Tim
                                                                                          - AUGUST 30
                        e Limited
                                                                                          :Jennifer L
                                                                                          opez and Ra
                                                                                          y Li
                                          POPSUGAR I   GC Images   599947534   92160742   599947534-N                    CALIFORNIA   100.00%   Getty   2.43   50.00%   1.22
11173585-   07-Oct-16   Premium A
                                          NC.                                             EW YORK, NY

                  <<CONFIDENTIAL - Subject to Protective Order_>>                                                                                                          SANDS_705
